Fourth Court of Appeals
                                San Antonio, Texas
                                       July 23, 2019

                                    No. 04-19-00312-CV

                                   Marcel MARTINEZ,
                                        Appellant

                                             v.

      Jesse TORRES, Gold Standard Plumbing, LLC and Edy Jonathan Pech-Guamuch,
                                     Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015-CI-17644
                        The Honorable Aaron Haas, Judge Presiding


                                      ORDER
       Mary Beth Sasala’s notification of late reporter’s record is hereby GRANTED. Time is
extended to August 19, 2019, with no further extensions absent extenuating circumstances.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court